13-4536-cv
Legg v. Colvin

                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


        At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York on the
24th day of September, two thousand fourteen.

Present:    ROSEMARY S. POOLER,
            RAYMOND J. LOHIER, JR.,
                  Circuit Judges,
            VALERIE CAPRONI,*
                  District Judge.
_____________________________________________________

MADELYN D. LEGG,

                                 Plaintiff-Appellant,

                           -v-                                               13-4536-cv

CAROLYN W. COLVIN, ACTING COMMISSIONER
OF SOCIAL SECURITY**

                        Defendant-Appellee.
_____________________________________________________

Appearing for Appellants:        Jaya A. Shurtliff, Stanley Law Offices, Syracuse, NY.

Appearing for Appellees:         Jeremy A. Linden, Special Assistant United States Attorney,
                                 Stephen P. Conte, Regional Chief Counsel, Region II, Office of the
                                 General Counsel, Social Security Administration, New York, NY,


        *
      Judge Valerie Caproni, of the United States District Court for the Southern District of
New York, sitting by designation.
        **
             The Clerk of the Court is directed to amend case caption as above.
                              for Richard S. Hartunian, United States Attorney for the Northern
                              District of New York, Syracuse, NY.


       Appeal from the United States District Court for the Northern District of New York
(Peebles, M.J.).

     ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the judgment of said District Court be and it hereby is AFFIRMED.

        Plaintiff-Appellant Madelyn Legg appeals from the final judgment of the district court,
which affirmed the decision of the Commissioner of the Social Security Administration denying
Legg disability benefits and disabled widow’s benefits under the Social Security Act. We assume
the parties’ familiarity with the underlying facts, procedural history, and specification of issues
for review.

         Legg argues that the Commissioner erred by: (1) misstating the facts and misapplying the
law pertaining to evaluation of treating physician opinions in determining Legg’s residual
functional capacity; and (2) misstating the facts and failing to properly consider Legg’s work
history in evaluating her credibility. “On appeal, we conduct a plenary review of the
administrative record to determine if there is substantial evidence, considering the record as a
whole, to support the Commissioner’s decision and if the correct legal standards have been
applied.” Burgess v. Astrue, 537 F.3d 117, 128 (2d Cir. 2008) (internal quotation marks omitted).
“It is not our function to determine de novo whether a plaintiff is disabled.” Brault v. Soc. Sec.
Admin., Comm’r, 683 F.3d 443, 447 (2d Cir. 2012) (internal quotation marks and first alteration
omitted).

        We hold that the ALJ did not err in evaluating the assessment of Legg’s treating
physician. The ALJ gave valid reasons for according little weight to Dr. Bonavita’s statements
regarding Legg’s functional limitations. See Snell v. Apfel, 177 F.3d 128, 133 (2d Cir. 1999) (the
Social Security Act requires that the ALJ give good reasons for according less weight to a
determination by a treating physician). The ALJ appropriately noted that the objective medical
evidence, the reports of other physicians, and Dr. Bonavita’s own treatment notes did not support
the diagnoses and serious functional limitations contained in his statements. The ALJ therefore
made no error where she gave good reasons for discounting the opinion of Legg’s treating
physician and there is substantial evidence in the record to support her finding. See Halloran v.
Barnhart, 362 F.3d 28, 32 (2d Cir. 2004) (“the opinion of the treating physician is not afforded
controlling weight where, as here, the treating physician issued opinions that are not consistent
with other substantial evidence in the record”). Furthermore, having found a lack of evidence to
support Dr. Bonavita’s assessment, the ALJ was entitled to rely on statements by other
physicians in the record, including the statement of Dr. Ganesh. See 20 C.F.R. § 404.1527(d)(2)
(“We use medical sources, including your treating source, to provide evidence, including
opinions, on the nature and severity of your impairment(s).”).

        We also hold that the ALJ did not err in evaluating Legg’s credibility when discussing
her subjective complaints. Contrary to Legg’s claims, the ALJ did not misstate the facts in the
record. The ALJ accurately noted, based on Legg’s own reporting, that Legg stopped working in

                                                2
2003 first to care for her husband, who died in 2007, and then because she was in a motor
vehicle accident. In addition, the ALJ’s factual findings accurately described Legg’s medical
history, detailing the procedures and medications used to treat her chronic back pain.
Furthermore, the ALJ did consider Legg’s strong work history, noting that Legg continued to
work for eight years at a medium level of exertion after a previous back injury. The ALJ’s
decision not to give this work history controlling weight on the issue of credibility does not
constitute error. “[I]t bears emphasizing that work history is just one of many factors that the
ALJ is instructed to consider in weighing the credibility of claimant testimony.” Schaal v. Apfel,
134 F.3d 496, 502 (2d Cir. 1998).

        We have considered the remainder of Legg’s arguments and find them to be without
merit. Accordingly, for the foregoing reasons, the judgment of the district court hereby is
AFFIRMED.

                                                     FOR THE COURT:
                                                     Catherine O’Hagan Wolfe, Clerk




                                                3